Earl Warren: Mr. Stevens, you may continue your arguments.
John Paul Stevens: Thank you Mr. Chief Justice, may it please the Court. As I was pointing out the prima facie case submitted by the Government included these relatively large chains, independent stores. It also included examples of chain store units which were smaller than the average chain store unit. The chain stores identified in the case were those purchasing 360 points or less. The rebuttal exhibits submitted at the end of the proceeding showed according to the Government's calculations that the average chain store combining them altogether purchased approximately 500 points so that their case, we would submit, was selected for the purpose of putting us to a fair test of justifying this price differential.
William O. Douglas: Where is the rebuttal or the exhibit?
John Paul Stevens: 481, Mr. Justice Douglas is the one which pertains to show the purpose of that exhibit as the title will show us to show the relative usage of glass and fiber containers by independent stores and then on the second page 482 pertains to chain stores. The only significant figure that is mentioned in that entire exhibit now is the one at the bottom of the first column on 482 where the totals average of 500.48 is given and as I say that's a Government calculation of from data which they had.
Hugo L. Black: That's not argued here -- do you? That the Government picks out eight to ten, 11 to 12 cases or objective cases, showed there's none a difference in cult that if it is shown that you can fully answer the differential simply by showing at the reference of the particular ones picked out, it might have been a justification or that there was.
John Paul Stevens: Yes, Your Honor. We do may take that position.
Hugo L. Black: Even though you're basing the whole thing on a classification of all?
John Paul Stevens: But we're not basing on a classification Your Honor.
Hugo L. Black: But you're not doing a, "Store to store basis?"
John Paul Stevens: Your Honor, as I try to point out when I describe the discounts schedules, practically every store we serve gets a different price so that we have the -- we run the risk by doing that on being put to the test of comparing any two stores we serve because practically everybody pays a different price with this continuous sliding scale discount so that we feel we have this burden. Whenever the differentials are put forward as to our system, we will have to justify the particular differentials that are there. I don't mean to say that if out of two or 3000 stores and we went to the task of trying to justify all 3000, we justified 2900 and fail to justify on100, that that would mean the whole system should fail, I think there has to be some area reasonableness but it seems to me Your Honor, that the Government or the plaintiff should have the burden of picking examples which would put us to the fair cast. If they want to predicate their case on the assumption that somewhere in the population of stores which we serve, there is an independent store who is identical to a chain store in the volume which he purchases and in the methods of delivery to him. There's no great problem in there identifying that store and putting in evidence pertaining to that store. We submit --
Hugo L. Black: But that still bothers me about that argument is number one, I do not understand that either argument take the position that you must determine it on a store to store basis; that's number one. Number two, I would suppose that when the Government shows that there have been price differentials made within the classification, that you will have to show that the whole classification was just -- with that regard to those particular eight to ten stores.
John Paul Stevens: It would be Your Honor but our problem is just what classification are they talking about? Perhaps I should address myself to them right now. They suggest that the classification which we have made is chains versus independents. Now, it's true that in the prima facie case they took some examples of independents and examples of chains and there's frequent talk about the chain stores under one hand and the independents on the other, it's throughout the study, but that is not the principle of classification which is laid down in the cost study and may I direct Your Honor's attention to page 200 and -- I believe it's 78 -- no, 84 of the record which is the basic description of the Bowman Costing System in which the expert suggest in comparing the two classes at various volume levels --
Potter Stewart: From what volume are those?
John Paul Stevens: 284, the full paragraph beginning at various volume levels. Calculate the maximum available margin for an independent store (or for any other group receiving equally extensive delivery services so that --
Earl Warren: Is that maximum available margin, 400?
John Paul Stevens: Your Honor, the margin -- I should pause to explain this for just a moment. The margin is the margin available to the dairy after all of its costs have been incurred in performing the service and paying for the milk and so forth. There's a margin left out of which it pays its overhead, its taxes and derives a profit and the study shows that if the margin available on one transaction is equal to the margin available on the other then the cost would be -- necessarily be equal. So this -- this phrase here is sort of stated in reverse -- it's a -- but the margin refers to the profit margin I might say although that's not entirely accurate, so that you calculate the margin for the independent or anyone else receiving the extensive delivery services and this is done at each volume level and I must stress, that it is not an accurate statement that Bowman relies only on a difference in method of delivery that the method and the volume are -- always work together. The method -- there are separate cost course and affect which take into the account the volume differentials and also the method differentials; but you calculate for an independent store any other group will be receiving equally extensive delivery services and that goes on in a chain store or any other group receiving equally limited delivery services and certainly that contemplates that if another store was -- did not take the more expensive form of delivery, that it should be -- the costing would be the same as per chain and it would follow the price should be the same so that --
Hugo L. Black: That sounds like a store-by-store basis.
John Paul Stevens: That's -- well, the procedure which is set up Your Honor. We don't say that the law requires store-by-store classification -- store-by-store justification, but if a specific case is -- a specific differential is called to our attention and said, you must justify that. It would seem that a sufficient justification would have been made. If you have showed that comparing the cost as between those two stores, you can justify the price differential and it is true this procedure makes it possible to calculate on a store-by-store basis and that is exactly what our cost study did. It was not based on an average of everyone in the group but rather the cost for the particular stores depending on his particular volume and the particular method of delivering to that store; so that it is -- the procedure does permit this kind of defense of because we followed that I don't think that raises the legal question of whether we had to be that detailed but we thought we had gone just as far we could possibly be required to go in defense of the price differentials which were identified by the Government.
Hugo L. Black: Suppose you had in this group that he claims which in reference to one or the other I forgot which, but I'm asking you this because I want you to do an instance where he admitted that they had not been a study made of all the people in that group or that classification. It was based on the assumption which I understand you would simply say that in independent, one who is inefficient as the other, that he wouldn't deliver it and he wouldn't meet those requirements and your classification still included them. If you think that because you could show that particular stores the Government have to pick out after make up its prima facie case of discrimination or differential in sales because you haven't been able to prove that that particular store that man was not as efficient would justify your classification.
John Paul Stevens: Well, Your Honor I'll try and answer that question as directly as I can. First, let me perhaps correct one thought that I see in the question. It isn't a question of the efficiency of the store. It's a question of whether the seller derives efficiency in his own operation by means of the method of delivery to the store and perhaps I should identify where in this cost-saving lies. The customer services it is true, include different elements but with respect to the large doors and all of the large stores the evidence shows took the customer services. What we're talking about is the function of taking the milk from the back delivery platform and placing it into the showcases in the interior of the store and rearranging it for sale the next day where they put the milk which is left over from the last state of the front of the case so that'll be sold first and adjust the merchandise taking anywhere from 15, 20, 25 minutes in a large supermarket for the milkman to do this. If he does it or if the milk driver doesn't do it, then the storekeeper has to employ his own personnel to perform the work because the work must be done. It's that he can't just dump the milk off. Now, there is quite obviously a substantial difference in the time required to make the delivery if the milkman goes in and does this work in the one case or in the other case if the storeowner says, "No, you stay out of my store. I don't want you parading up and down the aisles and I want to keep the aisles free for the customers. I want it do have that done by my own personnel and I'll absorb that cost to my own operation." So, the cost and of course the difference in the time he's taking to do it affect the costs to delivery per unit. Now so -- I'm trying to get to your question.
Hugo L. Black: Alright, well I can see that. I -- maybe I used the wrong word efficient.
John Paul Stevens: I'm sorry, sir.
Hugo L. Black: What I meant was that all chains -- all independents would use the more costly method instead of the less expensive method.
John Paul Stevens: Well, if we would agree and I intended to say this before if I failed to so we would agree that if an independent used the less costly method and this is something that's obvious. The independent knows whether he's putting a milk away himself or whether the driver. If he uses the less costly method and there is no other cost saving factor present and our study doesn't rely on any others except differences in volume and this point and the relatively minor point of cash collection which is very -- very trivial importance in the large stores. If he uses the same method as the chains and buys in the same value -- volume under our study, he's entitled of the same price. Now, I can't give a legal opinion on whether every independent would always be entitled to it because some other dairy might have other cost savings that we don't rely upon. Our study does not go into the savings which result from central building -- doing. We don't analyze the central office savings. We merely relied on the savings which resulted to the particular units in the delivery methods asked of them together with the increases in volume asked of them. I hope I've answered your question Mr. Justice Black.
Hugo L. Black: I have difficulty in seeing particularly because it seems to me that Borden takes the different position. Your position seems to be that you should do this on a store-by-store basis.
John Paul Stevens: Well, Your Honor our study is prepared for that kind of defense.
Hugo L. Black: Store-by-store basis.
John Paul Stevens: That's correct.
Hugo L. Black: Showing each particular instance, do you think the act authorizes or either requires or authorize of that? I'm not sure.
John Paul Stevens: I don't think it does, Your Honor. No, but I think it certainly permits that kind of justification because certainly it is a more complete justification than a classification system would and I think that the Government has acknowledged although I must detect some inconsistency in their-- in their -- the papers they filed. I think they have acknowledged that classification is proper and that we perhaps did more than was required by the statute. But I would certainly hope that going too far would not prejudice our defense. I would think that we had done what would be required under any standards of cost defense.
Hugo L. Black: Are they too not inconsistent?
John Paul Stevens: Pardon me, Your Honor.
Hugo L. Black: Are they too not inconsistent?
John Paul Stevens: Our defense in the board and defense?
Hugo L. Black: I'm not talking about that. I don't get it. The idea that you decided on a store-by-store basis, the idea that you did on a classification basis which includes the number that may have be approximately the same with the same but different in respect.
John Paul Stevens: No, Your Honor I would not think they're inconsistent. I would they're all alternative and let me submit why I believe so. It would seem to me that if you can justify an individual basis you don t reach a question of classification but it could well happen in the bracket system for example, that somebody of the 99 point level gets one discount and somebody at the 101 point level gets another discount and if you couldn't possibly justify on an individual basis, it might nevertheless be true in such a case that considering all the problems of operating a large business that this was a reasonable line to draw and that therefore you should permit the justification on a class basis but I say, we don't -- we don't reach that issue in our case but -- I would feel that these are alternative ways of defending price differentials either by suggesting classification and then you have the -- then you have the question of whether the classification is reasonable but we, as I say Your Honor, don't have that question because we have justified them the particular differentials which have been identified and we would submit that having justified the ones they picked out, that if they are representative for the purpose of the developing a prima facie case equally, our defense of those particular differentials should be representative for cost defense purposes. If we meet them on the ground which they choose, which deliberately selects large independents in the neighborhoods within a mile and not very close by, but within a mile of the chain stores that they identified so that we would feel that -- that -- that we have carried our burden with respect to the stores they've said unless they did show there were some particular story that does not fit your classification and that particular story sufficiently representative to show that you have a genuine problem.
Hugo L. Black: But they have to show that or would you have to show that? Who -- upon whom is the burden of proof, the cause (Voice Overlap) --
John Paul Stevens: The burden is on the defendant -- the burden is on the defendant to justify the cos -- the cost of serve -- to justify the price differentials identified in the prima facie case but we don't conceive our burden to be to justify every conceivable differential that we may have granted to every customer that we serve merely, because they've identified nine cases.
Hugo L. Black: Wouldn't that require the Government to do just that which is an indicator that you said not necessary to do and go on the whole field and try to test out every differentials to every customer in the whole United States.
John Paul Stevens: No Your Honor, we -- we -- we serve only in Chicago area, it's a local --
Hugo L. Black: And in Chicago, there --
John Paul Stevens: All they would have to do is find what they believe to be with the test cases that would sufficiently put us to a test; find this large items --
Hugo L. Black: And find it case-by-case.
John Paul Stevens: No, they would pick them as representative examples. They don't -- wouldn't have to try everyone but if they -- they had wrap ups available in all the records that it's -- it's no great burden to ask them to find this example that they assume exists somewhere, this is not a -- an un -- unusual burden to place upon a plaintiff. Say now here, we're talking about someone purchasing 500 points and we say he doesn't take the delivery services. They're only -- we're talking about four stores in the entire number that Bowman serves that this rebuttal exhibit shows purchased more than 400 points a day. And as I say, they are not -- it is not shown that they were located in the Chicago area but the number of stores in the independent group that purchases in this volume range can be identified on one hand. There's no problem about having an FBI man go out and interview the store and say, "does he put the milk away or do -- do you do it, how does it done?" This and we -- we -- we would submit, they had a fair chance to develop their case and having done so if we meet their case that should satisfy our statutory burden.
William O. Douglas: Well, Mr. Stevens, is it your suggestion that if you deci -- if the lower court's opinion is affirmed, that your entire price system is a -- is upheld or do you say that just these particular stores which are involved in the Government's prima facie are disposed of.
John Paul Stevens: Well, Your Honor, I would -- I --
William O. Douglas: I get the suggestion from what you said in the last few minutes that if you meet these representative instances which the Government has presented that you would think that the Government would be barred --
John Paul Stevens: No Your Honor.
William O. Douglas: -- from relitigating any other store?
John Paul Stevens: I did not mean to suggest that Your Honor, I merely meant to say that certain issues were framed in this lawsuit and all of what happened if the judgment --
William O. Douglas: Are you saying all that's involved in this lawsuit are these particular stores and that nothing else about your pricing system is involved in this lawsuit or would be disposed of or decided upon or passed upon?
John Paul Stevens: Your Honor, let me suggest that this is the proper answer to that question; I'll take it either way. Either this is the case involving nine stores and we've defended those nine stores or in the alternative, the Government has picked nine stores as representative of our entire customer group and if it's looked at that way if we defend as to those stores, our defense should be as broad as their case.
William O. Douglas: Yes, but which way do you look at it as -- as -- as to those to either way, you say look at it either way but which way do you look at it?
John Paul Stevens: As I say it -- it doesn't -- I haven't thought that it would make any difference how I -- how I look at it, we would not contend that they were barred from bringing another case in any way from attacking the discount schedule by saying, well now we found the different store or something like that. There's certainly no -- nothing in an affirmance of the judgment below which would preclude the development of a different case in a proper manner if they felt it needed to be developed.
William O. Douglas: Do you say that a fair -- fair reading of the opinion below is that only these nine stores were considered?
John Paul Stevens: I'm not entirely clear although it is not correct to say that Judge Campbell did not refer to the nine stores. And I think it's five --
William O. Douglas: But if the lower court's opinion is affirmed in it's -- in its present form, would you say that -- that-- let's just assume that we're affirmed for per curiam, would you say that -- that the entire pricing system -- your pricing system was --
John Paul Stevens: No.
William O. Douglas: -- was being approved?
John Paul Stevens: No Your Honor; I would assume that the judgment would only dispose of the litigation which is before the Court which I -- unders-- I understand were just praying certain issues and if the issues are narrowly limited to nine stores it would only relate to those nine stores. If the Government wishes to argue that it's representative, perhaps they would contend that has broader effect but I would not think so. I would think that the Government certainly would not be barred from bringing in another proceeding on a broader base or with different examples.
Hugo L. Black: You mean we'll take it tomorrow if this case should be affirmed, if I understand you.
John Paul Stevens: No question about it. They could start --
Hugo L. Black: -- start and all the other price differences and the cost wherein this was not a res judicata at all with reference to them or reference to the system you used.
John Paul Stevens: I would think not Your Honor and we -- we must accept that as the rule for this reason.The market is constantly changing. There's an exhibit in the record which shows the number of changes on the two delivery routes which are involved here. The Kroger store --
Hugo L. Black: With that regard to the change of the market, suppose it hadn't change, could they litigate with reference to the difference in prices with reference to other than these nine stores tomorrow --
John Paul Stevens: Yes.
Hugo L. Black: -- if this should be affirmed?
John Paul Stevens: Yes your -- in my judgment there's no question that they could.
Hugo L. Black: So that all they can yet decide it and that may be right. All they can yet decide it is on a case-by-case basis whether it's justified by court.
John Paul Stevens: I don't believe that's correct, Your Honor. I didn't mean to -- to state that. It seems to me that if they, by their examples, have shown a fundamental defect in our price system, that then the Court could grant appropriate relief and it will -- which would be broader than the specific case presented and the relief need not be confined to the nine stores and I don't suggest that. But it seems to me that if the judgment is affirmed, I would not understand that the government would be barred from going forward in this -- in this area and the reason I -- I would not think they'd be barred is because the market conditions are constantly fluctuating, prices are changing, discounts are changing. We would have to meet whatever --
Hugo L. Black: But that would not --
John Paul Stevens: -- question they raise.
Hugo L. Black: -- be based on the idea that you had only adjudicated here between -- as to nine stores.
William O. Douglas: Is that the only reason you wouldn't be barred because of the same conditions?
John Paul Stevens: Well, another reason Your Honor is that there'd be a time differential also. This is something that happened back in March or 1955, the situation today may present problems which require reexamination. But I don't know what exactly -- what the effect of the judgment would be. I can't imagine they're bringing another case involving March of 1955 when they already took a year to get their best possible case. Counsel were dilident -- diligent and skillful in the trial court --
Hugo L. Black: Then this demonstrates that there's really a problem about whether this can be done on a classification basis throughout the large parts of the economy or that maybe it has to be done on a case to case basis.
John Paul Stevens: Well again, Your Honor, I don't know because I don't think our case presents that problem. I think our case presents a problem of some specific price differentials which we believe we have had justified.
William O. Douglas: Well, Mr. Stevens, didn't the -- wasn't a part of the Government's prima facie case a -- your entire discount schedule?
John Paul Stevens: That's correct.
William O. Douglas: And included at the two letters to the chains which represented a goodnumber of stores?
John Paul Stevens: That's correct.
William O. Douglas: Wasn't that part of their prima facie case?
John Paul Stevens: That's correct. But they also went in to put in -- they put in maps as exhibits showing the location of the nine stores because there's an obligation as far as the affirmative case to show the competitive injury element and they did show what the court found was sufficient competition although we disputed that, there's elaborate evidence in the competition point. They had no evidence of any actual injury or actual complaints by any customers or anything of that character.
William O. Douglas: Well in those issues are (Inaudible)
John Paul Stevens: I think only in so far as they're relevant to the equitable relief question.
Earl Warren: Mr. Stevens, may I ask you if before this complaint was filed if it was known throughout the industry and particularly among the independents whether they could, by conforming to the same business practices in the same volumes of purchases, obtained the same percentage of deduction.
John Paul Stevens: Mr. Chief Justice, the record is not developed on that point so that there isn't evidence one way or another as to what conversation -- certainly these stores in the 1500 point bracket, an area would know that they aren't going to get the same discount as the very large one, that would be obvious; but the question is whether these four or five stores that may have been of comparable volume, knew what they had to do to get the chain discount.
Earl Warren: Did you put out any bulletins of any kind on prices?
John Paul Stevens: There's no evidence of any -- of any bulletins or of any communication whatsoever between the few large independents and the dairy.
Earl Warren: No, I mean to the general public. Were there any bulletin -- price bulletins from Bowman to the independents generally?
John Paul Stevens: Only the discount schedules.
Earl Warren: Well at discount schedules, yes.
John Paul Stevens: That's correct. But there is not any -- any bulletin --
Earl Warren: And it stops at 400?
John Paul Stevens: That's correct,Your Honor.
Earl Warren: Now, is -- was there anything to indicate in that bulletin that you put out that -- that -- the -- although the chain stores got 11% deduction that that was because of their difference in doing business and that these others could by conforming to business -- same business practices, obtain the same discount --
John Paul Stevens: No.
Earl Warren: -- because I understood you to say, that that was the fact, did you not?
John Paul Stevens: The discount is available if the recommendations of the cost experts are followed. Now, the discussions which were held in our -- the Bowman Dairy Employee Solicitors who deal directly with the large independents and the small independents; the record does not contain evidence of what was said by either party back and forth as to whether the Solicitor suggested to them. Well now if you will employ your own personnel to put the milk away and to do these other things, then the discount will be different. There isn't evidence one way or another on that because it was not an issue in the trial court. And I would like to point out very -- Excuse me, sorry --
Earl Warren: No, no, go right ahead.
John Paul Stevens: -- very hastily that these costs studies were submitted to the Government prior to April 20 of 1956; less than five months after the prima facie case was put in. They were in the hands of the Government for a year and a half while they made a thorough analysis of all the premises on which the studies were based. The deposition to Mr. Bergfeldfrom which Mr. Solomon read was taken in September of 1956. Some eight months later in March and May of 1957, the Government made the objections which they felt were valid to the cost studies. They did not include any of the matters which we're discussing now, and the -- it is true that Mr. Bergfeldhad relied on data submitted by Bowman to him for the purpose of making his study, but it's equally true that all of that data was given to the Government made available for their analysis and review. They did not find any -- there were literally dozens of types of foundation proof that could have been incorporated into the record to establish admissibility and the like. The procedure on the trial court was quite different. It was submitting all these material informally, having the government then identify the objections that they felt were valid to the -- to the studies. This was done in Bowman; then came forward with additional evidence on these specific objections. No question was raised about what discussions were had between Mr. Somacas (ph) or Mr. Goldenstern, the large independents and Bowman as to whether or not the services should be withdrawn on a discount granted. The Government didn't ask those people, they didn't put them on testimony, they didn't develop this point, so that's why it's difficult to give a complete answer. It's our position, simply stated, that the cost study show that there were actual differences in cost between the people involved. They fully justified the price differences then that is what the statute required whether this additional burden of going forward in showing to each independent. I can show you how you can rearrange the operation of your business so that you can take -- qualify for a different discount. First of all, we say, the statute does not require that and secondly the evidence in the record doesn't enable the Court to determine what was done on that issue because the question was not raised on the trial court and there are many, many factors involved and it would be incorrect, I respectfully submit, to come to the conclusion that independents will automatically decide they wanted the discount which might save them a dollar or two a day rather than employing their own -- and employ their own personnel with some extra cost, that they would automatically do that rather than having the driver for the dairy company put the milk away and then pay the discount under the schedule
Earl Warren: Mr. Stevens, if you'd like five minutes more to sum up, you may have it --
John Paul Stevens: I would very much Your Honor, if I may --
Earl Warren: -- (Voice Overlap) -- take it off your time. Go right ahead. You may have five minutes too Mr. Solomon.
John Paul Stevens: Well, I'll just quickly state that the studies as has been indicated, were not involved in the averaging of any kind, they were store-by-store, and that was true even as to the study made of the A&P discount as a whole and the Kroger discount as a whole. What was done there was to analyze the cost of serving each Kroger store in the Chicago area and it was found that if those had been priced independently, individually rather than as a chain, 47 of the 49 stores would have earned the discount of 11% or more. Two of those would have earned less, but it was our position that the excess that was earned on the 47 stores more than offset the -- that which was the deficiency on the two stores. Similar procedure followed on the A&P where 42 out of the 43 stores were found to be justified on an individual basis. There was no averaging as between the chains or of all the units within a chain. I would like to mention very briefly on the question of equitable relief. The evidence doesn't contain any showing of any competitive injury of any kind. The market has changed, Bowman has lost the A&P account and no longer serves it and it no longer serves it. It no longer serves the Goldblattchain which was receiving an 8 1/2% discount at the time of the prima facie case, so that there is no -- and there's no evidence in the record of any independent coming in and saying, well they wouldn't give, they arbitrarily excluded me from this family that gets a differential. There is no suggestion of any independent having been made any complaint. The Government doesn't put in -- they put in no testimony of that kind and made no representations of that kind of -- that kind of proof. The evidence on which the Government now relies, as I believe I've indicted, is found in the rebuttal exhibits which were put under the record in December of 1958. Three years after the Government rested its prima facie case. After during which period it was the most thorough analysis of all of the premises on which our study was based. The particular stores which were selected for as representatives for testing purposes in fact took the customer services. I don't understand there to be any dispute about that. The volume differentials along with the difference in method of delivery fully justified the cause -- the price differentials which are involved here. The rebuttal exhibit which is now the foundation of the entire government argument, as I say, related to a different issue the question of the percentage of use of glass versus percentage uses of fiber, glass being more expensive to handle because you have to pick up the empty bottles and chain stores use relatively less glass than the independents was shown by their own exhibits which they put in. That rebuttal exhibit is not confined to the Chicago area, so the large stores identified or referred to in that exhibit are not shown to have paid a different price than the chain stores did. The classification on which Bowman predicated its entire cost study drew a distinction between chains on the one hand or included in that proof, any other stores receiving limited services and independents or any stores receiving equally extensive delivery services, and if we assume that Bowman would follow the advice of its cost experts which they did when the put into effect these all discount structure, presumably, they would have followed that advice and permitted access to either class as the particularly cost dictated. I respectfully submit that the Bowman cost defense is sufficient.
Earl Warren: Mr. Solomon.
Richard A. Solomon: I think I can be very brief. I don't want to relitigate this question of whether we were trying to show a price discrimination with respect to a system or nine stores, I think it's perfectly clear that we were showing a discriminatory system based on the entire discount schedule which Bowman had generally applicable throughout Chicago in which nobody has suggested throughout the entire argument below or here was ever deviated from. Nobody suggests that any independent store ever got more than the maximum of 8%. There's no suggestion of any deviation and it's perfectly clear that what this case was about as Judge Campbell recognized, was whether this system could be cost justified or whether it could be cost justified. More than that as I pointed out before on his alleged proof about this nine stores as I read you from page 330 when you looked on how they proved that, that again was based on these assumptions as to this customer services etcetera. Basically, as far as we can see, this case is a very simple one and illustrates very well --
Potter Stewart: Just before you leave that it -- it's just been stated by opposing counsel that there's no argument about the fact that these nine stores, these independent stores did take the services, didn't it?
Richard A. Solomon: Well without relitigating my argument, I can only say I don't read the first two paragraphs on page 330 to mean that there is no argument. As I read what they say, they make it perfectly clear with respect to this study of these nine stores that they were again based on assumptions and we're not doing it on any basis of any study. I read this to the Court before, I can only say read the last paragraph on page 329 and the top two paragraphs on page 330 and then of course it's not a question who -- what Mr. Stevens or I think, is what Your Honor thinks.
Potter Stewart: This record shows.
Richard A. Solomon: Basically, this case is I think very simple one and particularly simple with respect to the problems that Justice Douglas mentioned before. We have the start of a very reasonable system by moment I agree. It was counsel for Bowman that there are methods of discounts up to the limit they cut off that for the independent stores is a very reasonable one, very fair and equitable. All we have to do -- to do -- make this a fair system, the type of system much can be applied in the future defendant, irrespective of where the actual figures are, are three things one, don't cut it off, let it continue on to its natural resting place depending on what the stores actually take in volume. Two, if there's a differential as there undoubtedly is for in store services, say that the price to stores taking in stores services will be this much more than the stores, then don't take this in store services. And three, if there's a difference admittedly a small difference with respect to cash customers as against credit customers, charge the cash customers more. To simple as that. If you set up your discount on a rational basis which is open to everybody who wishes to qualify for it and can, you don't have to worry about any classification problem and cost justification. You don't have to worry Justice Black about the details of whether you can do this on an individual basis or a general basis because the whole problem won't arise. The difficulties here, the inherent difficulties here are not that Bowman has got a false classification as a cost justification, that I suggest is unnecessary consequence of the fact that their discount system was a false discount system and that can be simply taken cared off.
Earl Warren: Very well.